Citation Nr: 1720416	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for three-vessel coronary artery disease (CAD).

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for CAD with an evaluation of 30 percent effective December 30, 2009.

The Board previously remanded this claim in April 2016 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

The Board notes that in a November 2014 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  In May 2015, the Veteran submitted a timely notice of disagreement (NOD) in response to the November 2014 rating decision.  A statement of the case has not been issued, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Throughout the appeal period, the Veteran's CAD is manifested by a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.104, Diagnostic Code 7005 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  The January 2010, October 2014, and May 2016 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In an April 2016 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the AOJ provided the Veteran with a new VA examination and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's CAD has been rated under Diagnostic Code 7005.  Pursuant to Diagnostic Code 7005, a 10 percent rating is assigned for CAD when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 , DC 7005 (2016).

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2) (2016).

B.  Factual Background and Analysis

The Veteran contends that his service-connected CAD warrants a higher initial disability rating.

Private treatment records show the Veteran underwent triple coronary bypass surgery in June 2001.  A June 2001 post-operative appointment noted that the Veteran's chest x-rays were normal.  A July 2001 follow-up appointment showed the Veteran was "progressing nicely" after the surgery.

VA treatment records from October 2009 note that the Veteran's CAD was stable.

The Veteran underwent a VA examination in January 2010.  The Veteran reported that following his 2001 triple coronary bypass surgery, he had more energy.  The examiner noted there was no cardiac history of congestive heart failure, angina, dizziness, syncope, fatigue, or dyspnea.  A positive cardiac history of myocardial infarction and hypertensive heart disease was noted.  Stress test results revealed a METs level between 6 and 8.  No restrictions were noted by the examiner regarding the impact of the Veteran's CAD on his daily activities or employment.

In October 2014, the Veteran was afforded another VA examination.  The Veteran denied any changes in or worsening of his CAD.  He stated that he tried to walk 1.5 miles each day and that he could walk up a flight of stairs quickly and without any problems.  While the Veteran was required to take continuous medication to treat his CAD, the examiner noted normal physical examination findings, as well as a normal electrocardiogram (EKG) and chest x-rays.  The examiner noted there was no evidence of congestive heart failure, cardiac hypertrophy, or cardiac dilatation.  No evidence of left ventricular dysfunction was noted.  Regarding the Veteran's METs level, he denied experiencing symptoms with any level of physical activity.  No restrictions were noted by the examiner regarding the impact of the Veteran's CAD on his daily activities or employment.

Pursuant to the April 2016 Board remand, the Veteran underwent an additional VA examination in May 2016.  The Veteran confirmed that following his October 2014 VA examination, he received no new treatment for his CAD.  His physical examination revealed normal heart sounds and regular heart rhythm, and his EKG and chest x-rays were normal.  The examiner noted there was no evidence of congestive heart failure, cardiac hypertrophy, or cardiac dilatation.  No evidence of left ventricular dysfunction was noted.  Regarding the Veteran's METs level, an exercise stress test was not performed because the examiner found the Veteran to be "totally asymptomatic" in regards to his CAD, as the Veteran denied any restriction in activity.  During the interview-based stress test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  No restrictions were noted by the examiner regarding the impact of the Veteran's CAD on his daily activities or employment.

Upon review of the evidence of record, the Board finds that an initial disability rating in excess of 30 percent is not warranted.  The evidence does not demonstrate more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The May 2016 VA examination revealed no diagnosis of congestive heart failure, nor left ventricular dysfunction.  The lowest functional impairment, as estimated by METs, was found to be 6 in January 2010.  Further, during his May 2016 VA examination, the Veteran was found to be "totally asymptomatic" regarding his CAD, and he denied any CAD symptoms with any level of physical activity.  These findings do not approximate a level of severity that warrants the next higher rating of 60 percent.  Therefore, for this period of appeal, a higher disability rating is not warranted.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected CAD.  While the Veteran is competent to report on the presence of certain symptoms, he is not competent to opine as to his specific METs levels or identify the presence of congestive heart failure, cardiac hypertrophy or dilatation, as confirmation of these symptoms requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of his CAD must be determined based on the medical evidence of record, which the Board finds does not support the assignment of an initial disability rating greater than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, DC 7005 (2016).
 
No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case as the Veteran's service-connected disability has consistently been characterized as CAD.  All potentially applicable diagnostic codes have been considered.  38 C.F.R. § 4.104, DCs 7005-7017 (2016); See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In sum, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 30 percent for CAD; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

C.  Extraschedular Rating

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected CAD was adequately contemplated by the regular schedular rating criteria.  The primary symptoms of the Veteran's CAD are a workload greater than 5 METs but not greater than 7 METs and the requirement for continuous CAD medication.  The Veteran's CAD is currently rated under DC 7005, based on those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's CAD.  The schedular rating criteria for the Veteran's CAD also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for CAD.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for CAD is denied.


REMAND

In November 2014, the RO denied the Veteran's claim for service connection for  PTSD.  In May 2015, the Veteran submitted a statement disagreeing with this decision.  While the AOJ has acknowledged the Veteran's notice of disagreement, it does not appear that a statement of the case was issued.  It is therefore proper to remand the issue of entitlement to service connection for PTSD to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for PTSD.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


